        Case: 3:21-cv-01074-JRK Doc #: 5 Filed: 06/24/21 1 of 3. PageID #: 36




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF OHIO
                                       WESTERN DIVISION

Jamal Spurlock,                                :
                                               :
                Plaintiff,                     :              Case No. 3:21-cv-01074-JRK
                                               :
        v.                                     :              Judge James R. Knepp II
                                               :
Palletsource, Inc., et al.,                    :
                                               :
                                               :
                Defendants.                    :


 DEFENDANT SURGE STAFFING, LLC’S UNOPPOSED MOTION FOR EXTENSION
               OF TIME TO RESPOND TO COMPLAINT

        Defendant Surge Staffing, LLC (“Surge Staffing” or “Defendant”) respectfully moves the

Court for a twenty-one (21) day extension of its deadline to respond to Plaintiff’s Complaint—that

is, until July 16, 2021—in order to fully analyze, investigate, address, and respond to the issues set

forth in the Complaint. No other extensions have been requested or granted. Counsel for

Defendant has conferred with counsel for Plaintiff who has indicated that Plaintiff does not oppose

the requested extension. A memorandum in support of this motion is attached hereto.

                                                      Respectfully Submitted,

                                                      /s/ Jolene S. Griffith
                                                      Gary S. Batke (0030329)
                                                      John F. Marsh (0065345)
                                                      Jolene S. Griffith (0084940)
                                                      BAILEY CAVALIERI LLC
                                                      10 West Broad Street, Suite 2100
                                                      Columbus, Ohio 43215
                                                      Telephone: (614) 221-3155
                                                      Fax: (614) 221-0479
                                                      gbatke@baileycav.com
                                                      jmarsh@baileycav.com
                                                      jgriffith@baileycav.com

                                                      Attorneys for Defendant Surge Staffing, LLC
       Case: 3:21-cv-01074-JRK Doc #: 5 Filed: 06/24/21 2 of 3. PageID #: 37




                                 MEMORANDUM IN SUPPORT

       Defendant Surge Staffing, LLC (“Surge Staffing” or “Defendant”) respectfully moves the

Court for a twenty-one (21) day extension of its deadline to respond to Plaintiff’s Complaint.

Defendant’s current deadline to respond to the Complaint is June 25, 2021. Defendant seeks a

brief extension of its deadline to respond to the Complaint —that is, until July 16, 2021—in order

to fully analyze, investigate, address, and respond to the issues set forth in the Complaint. No

other extensions have been requested or granted. Counsel for Defendant has conferred with

counsel for Plaintiff who has indicated that Plaintiff does not oppose the requested extension. As

such, Defendant respectfully requests that the Court extend its deadline to respond to the

Complaint until July 16, 2021.

                                                    Respectfully Submitted,

                                                    /s/ Jolene S. Griffith
                                                    Gary S. Batke (0030329)
                                                    John F. Marsh (0065345)
                                                    Jolene S. Griffith (0084940)
                                                    BAILEY CAVALIERI LLC
                                                    10 West Broad Street, Suite 2100
                                                    Columbus, Ohio 43215
                                                    Telephone: (614) 221-3155
                                                    Fax: (614) 221-0479
                                                    gbatke@baileycav.com
                                                    jmarsh@baileycav.com
                                                    jgriffith@baileycav.com

                                                    Attorneys for Defendant Surge Staffing, LLC




                                                2
           Case: 3:21-cv-01074-JRK Doc #: 5 Filed: 06/24/21 3 of 3. PageID #: 38




                                    CERTIFICATE OF SERVICE

           I hereby certify that the foregoing was e-filed and served upon the following via the Court’s

electronic filing system and via email this 24th day of June 2021.

           Fred M. Bean
           Taurean J. Shattuck
           David E. Byrnes
           The Spitz Law Firm, LLC
           Water Tower Plaza
           25200 Chagrin Blvd., Suite 200
           Beachwood, Ohio 44122
           Fred.Bean@spitzlawfirm.com
           Taurean.Shattuck@spitzlawfirm.com
           David.Byrnes@spitzlawfirm.com
           Attorney for Plaintiffs


                                                         /s/ Jolene S. Griffith
                                                         Jolene S. Griffith (0084940)




#1960193




                                                    3
